                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 1 of 11 Page ID #:1



              1            JOSHUA Z. FELDMAN, Bar No. 199207
                           Email: jfeldman@littler.com
              2            LITTLER MENDELSON, P.C.
                           2049 Century Park East
              3            5th Floor
                           Los Angeles, CA 90067.3107
              4            Telephone: 310.553.0308
                           Fax No.: 310.553.5583
              5
                           JENNY BURKE, Bar No. 240643
              6            Email: jburke@littler.com
                           LITTLER MENDELSON, P.C.
              7            18565 Jamboree Road
                           Suite 800
              8            Irvine, CA 92612
                           Telephone: 949.705.3000
              9            Fax No.: 949.724.1201
           10              Attorneys for Defendant
                           GIMBAL, INC.
           11
           12
           13                                   UNITED STATES DISTRICT COURT
           14                                 CENTRAL DISTRICT OF CALIFORNIA
           15
                           TONI HANCOCK, an individual,        Case No.
           16
                                          Plaintiff,           NOTICE OF REMOVAL OF CIVIL
           17                                                  ACTION FROM LOS ANGELES
                                v.                             COUNTY SUPERIOR COURT
           18                                                  PURSUANT TO 28 U.S.C.
                           GIMBAL, INC., a Delaware            SECTIONS 1332(A)(1), 1441, AND
           19              corporation; and DOES 1 through     1446 [DIVERSITY JURISDICTION]
                           50, inclusive,
           20                                                  [LASC Case No. 20STCV46068]
                                           Defendants.
           21                                                  Complaint Filed: December 2, 2020
           22
           23
           24
           25
           26
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
       Irvine, CA 92612
         949.705.3000
                                                       NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 2 of 11 Page ID #:2



              1            TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF TONI
              2            HANCOCK, AND PLAINTIFF’S ATTORNEYS OF RECORD:
              3                  PLEASE TAKE NOTICE that Defendant GIMBAL, INC. (“Defendant”)
              4            hereby removes the above-entitled action, Case No. 20STCV46068, from the Superior
              5            Court of the State of California, County of Los Angeles, to the United States District
              6            Court for the Central District of California, pursuant to 28 U.S.C. sections 1332, 1441
              7            and 1446.
              8                  This Notice is based upon the original jurisdiction of the federal district court
              9            over the parties under 28 U.S.C. section 1332 (“Section 1332”) based upon complete
           10              diversity of citizenship.
           11                    Defendant makes the following allegations in support of its Notice of Removal:
           12                                      JURISDICTION [LOCAL RULE 8-1]
           13                    1.     This Court has original jurisdiction under 28 U.S.C. section 1332(a)(1),
           14              and this case may be removed pursuant to the provisions of 28 U.S.C. section 1441(a),
           15              in that it is a civil action wherein the amount in controversy for the named plaintiff
           16              exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of interest
           17              and costs, and it is between “citizens of different States.” As set forth below, this case
           18              meets all of Section 1332’s requirements for removal and is timely and properly
           19              removed by the filing of this Notice.
           20                                                      VENUE
           21                    2.     Plaintiff originally brought this action in the Superior Court of the State
           22              of California, County of Los Angeles. Thus, removal to the Central District of
           23              California is proper pursuant to 28 U.S.C. §§ 84(c), 1441(a), and 1446(a).
           24                                    PLEADINGS, PROCESS AND ORDERS
           25                    3.     On December 2, 2020, Plaintiff TONI HANCOCK filed a Complaint in
           26              the Superior Court of the State of California, County of Los Angeles, styled TONI
           27              HANCOCK, an individual; Plaintiff, v. GIMBAL, INC., a Delaware corporation; and
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                 2.
       Irvine, CA 92612
         949.705.3000
                                                         NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 3 of 11 Page ID #:3



              1            DOES        1-50,   inclusive,   Defendants,   bearing   Case   No. 20STCV46068   (the
              2            “Complaint”). The Complaint asserts the following eleven causes of action: (1) Sex
              3            Discrimination (Pregnancy) (Cal. Gov’t Code §12940(a)); (2) Gender Discrimination
              4            (Cal. Gov’t Code §12940(a)); (3) Actual and/or Perceived Disability Discrimination
              5            (Cal. Gov’t Code §12940(a); (4) Failure to Take All Reasonable Steps to Prevent
              6            Discrimination (Cal. Gov’t Code §12940(k)); (5) Retaliation for Requesting a
              7            Reasonable Accommodation (Cal. Gov’t Code §12940(m)(2)); (6) Failure to
              8            Accommodate (Cal. Gov’t Code §12940(m)(1), 12945(a)); (7) Failure to Engage in
              9            the Good Faith Interactive Process (Cal. Gov’t Code §12940(n)); (8) Violation of the
           10              Pregnancy Disability Leave Law (PDLL) (Cal. Gov’t Code §12945); (9) Wrongful
           11              Termination in Violation of Public Policy; (10) Failure to Timely Produce Personnel
           12              File and Records (Cal. Labor Code §§432, 1198.5); (11) Failure to Timely Produce
           13              Payroll Records (Cal. Labor Code §226).
           14                     4.      On December 4, 2020, Defendant was served with the Complaint and
           15              related service documents including, a copy of the Summons, Civil Case Cover Sheet,
           16              Notice of Case Assignment, LASC First Amended General Order, Voluntary Efficient
           17              Litigation Stipulations, and ADR Information Packet via personal service of its
           18              registered agent for service of process. True and correct copies of all documents
           19              served on Defendant are attached hereto as Exhibit “A” to the Declaration of Jenny
           20              Burke (hereinafter, “Burke Declaration”).
           21                     5.      On December 23, 2020, Defendant filed its Answer to the Complaint in
           22              the Superior Court of the County of Los Angeles.            A true and correct copy of
           23              Defendant’s Answer is attached as Exhibit “B” to the Burke Declaration.
           24                     6.      According to the Los Angeles Superior Court Register of Actions for the
           25              above referenced matter, on December 10, 2020, the Clerk of the Court filed a Notice
           26              of Case Management Conference. A true and correct copy of the Notice of Case
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                    3.
       Irvine, CA 92612
         949.705.3000
                                                            NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 4 of 11 Page ID #:4



              1            Management Conference obtained directly from Los Angeles Superior Court is
              2            attached as Exhibit “C” to the Burke Declaration.
              3                  7.     On December 23, 2020, Plaintiff’s counsel served a Notice of Change of
              4            Address on Defendant through its counsel. A true and correct copy of the Notice of
              5            Change of Address is attached as Exhibit “D” to the Burke Declaration.
              6                  8.     On December 24, 2020, Plaintiff’s counsel electronically served a Notice
              7            of Case Management Conference on Defendant through its counsel. A true and
              8            correct copy of the Notice of Case Management Conference is attached as “Exhibit
              9            E” to the Burke Declaration.
           10                    9.     On December 24, 2020, Plaintiff’s counsel electronically served a Notice
           11              of Jury Fee Deposit on Defendant through its counsel. A true and correct copy of the
           12              Notice of Jury Fee Deposit is attached hereto as “Exhibit F” to the Burke Declaration.
           13                    10.    Pursuant to 28 U.S.C. section 1446(a), the attached Exhibits A - F,
           14              constitute all process, pleadings and orders served upon Defendant or filed or received
           15              in this action by Defendant.
           16                                         TIMELINESS OF REMOVAL
           17                    11.    Plaintiff served the Summons and Complaint via personal service on
           18              Defendant’s designated agent for service of process on December 4, 2020. Burke
           19              Decl. ¶3;
           20                    12.    Pursuant to 28 U.S.C. section 1446(b), this Notice of Removal is
           21              therefore timely filed as it is filed within thirty (30) days after Defendant was served
           22              with the Summons and Complaint and within one year after commencement of this
           23              action.
           24                                             BASIS FOR REMOVAL
           25                         DIVERSITY JURISDICTION PURSUANT TO SECTION 1332
           26                    13.    Section 1332(a) provides, in relevant part, as follows:
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                  4.
       Irvine, CA 92612
         949.705.3000
                                                          NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 5 of 11 Page ID #:5



              1                            The district courts shall have original jurisdiction of all civil actions
              2                            where the matter in controversy exceeds the sum or value of $75,000,
              3                            exclusive of interest and costs, and is between –
              4                            (1)   citizens of different States[.]
              5                  14.       This action is a civil action over which this Court has original jurisdiction
              6            based on diversity of citizenship pursuant to Section 1332(a), and is one which may be
              7            removed to this Court by Defendant pursuant to 28 U.S.C. section 1441(b) because it
              8            is a civil action between citizens of different States and the amount in controversy
              9            exceeds $75,000, exclusive of interest and costs, as set forth below.
           10              A.    DIVERSITY OF CITIZENSHIP IS MET
           11                    15.       For diversity purposes, a person is a “citizen” of the State in which he or
           12              she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
           13              1983). A person’s domicile is the place he or she resides with the intention to remain,
           14              or to which he or she intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853,
           15              857 (9th Cir. 2001). Plaintiff’s allegations are silent as to her current domicile.
           16              However, Plaintiff’s last known address is located in Glendale, California. Defendant
           17              has conducted a diligent investigation, and based on public records, Plaintiff’s public
           18              social media, and her position as an Operations Director at a Pasadena based law firm
           19              (according to the firm website), is informed and believes that further investigation
           20              and discovery will confirm that Plaintiff remains a resident of California and was
           21              domiciled in California as of the filing of the complaint. See Lew v. Moss, 797 F.2d
           22              747, 751 (9th Cir. 1986) (residency can create a rebuttable presumption of domicile
           23              supporting diversity of citizenship); see also Smith v. Simmons, 2008 U.S. Dist.
           24              LEXIS 21162, *22 (E.D. Cal. 2008) (place of residence provides “prima facie” case of
           25              domicile). Accordingly, Plaintiff is a citizen of California for purposes of diversity
           26              jurisdiction.
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                   5.
       Irvine, CA 92612
         949.705.3000
                                                           NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 6 of 11 Page ID #:6



              1                  16.    Defendant was, at the time of filing this action, and still is, a corporation
              2            incorporated under the laws of Delaware. Defendant’s principal place of business is
              3            in Ohio. Defendant is therefore not a citizen of the State in which this action is
              4            pending and is, in fact, a citizen of a different State than that of Plaintiff.
              5                  17.    For diversity jurisdiction purposes, a corporation is deemed a citizen of
              6            its State of incorporation and the State where it has its principal place of business. 28
              7            U.S.C. §1332(c)(1). As clarified by the United States Supreme Court in Hertz Corp.
              8            v. Friend, 559 U.S. 77, 81; 130 S. Ct. 1181, 1186; (2010), “the phrase ‘principal place
              9            of business’ [in Section 1332(c)(1)] refers to the place where the corporation’s high
           10              level officers direct, control, and coordinate the corporation’s activities.         Lower
           11              federal courts have often metaphorically called that place the corporation’s ‘nerve
           12              center.’ (Citations omitted.).”
           13                    18.    As of the time of filing, Defendant’s principal place of business was and
           14              is located in Granville, Ohio. Though Defendant has offices in Ohio, New York, and
           15              California, and a presence in Florida and Minnesota, most of Defendant’s executive
           16              and administrative functions are located in the State of Ohio.              Most high-level
           17              decisions that impact the direction, coordination, and control of Defendant’s
           18              operations are made by Defendant’s President (in Ohio) and Chief Executive Officer
           19              (in Florida). The CEO is the only officer or board member located in Florida. As of
           20              the time of filing, the Ohio-based President was also Chairman of the Board. (Three
           21              additional board members are located in Florida, Minnesota, and California.) The
           22              Chief Operating Officer and Chief Marketing Officer is located in Ohio.                The
           23              Controller is located in Ohio. The only officers located in California are the Chief
           24              Product Officer and the General Counsel. The Chief Revenue Officer is located in
           25              New York. The Chief Financial Officer is located in Minnesota. All California
           26              employees report to someone based in either Ohio, New York, or Florida, with the
           27              majority reporting to officers in Ohio. In Hertz, the Supreme Court acknowledged
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                  6.
       Irvine, CA 92612
         949.705.3000
                                                          NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 7 of 11 Page ID #:7



              1            that under the nerve center test there may be “hard cases” when corporations “divide
              2            their command and coordinating functions among officers who work at several
              3            different locations, perhaps communicating over the Internet.” Id. at 1194. The court
              4            should nonetheless look “toward the center of overall direction, control and
              5            coordination.” Id. at 1194. While Defendant’s officers are spread out across the
              6            country, it is clear that the center of activity (i.e., direction, control and coordination)
              7            is in the State of Ohio. Thus, Defendant’s principal places of business is in the State
              8            of Ohio, and it is therefore a citizen of the States of Delaware and Ohio for the
              9            purpose of determining diversity of citizenship.
           10                    19.    The Complaint names as defendants “DOES 1 -50, Inclusive.” Pursuant
           11              to 28 U.S.C. section 1441(a), however, the citizenship of defendants sued under
           12              fictitious names must be disregarded for purposes of determining diversity
           13              jurisdiction. See Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998).
           14                    20.    As more fully set forth below, the amount in controversy in the
           15              Complaint exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive
           16              of interest and costs.
           17              B.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
           18                    21.    Defendant only needs to show by a preponderance of the evidence (that it
           19              is more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
           20              minimum. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir.
           21              1996). Here, the Court can reasonably ascertain from Plaintiff’s Complaint and her
           22              prayer for relief that the amount in controversy exceeds $75,000. See Singer v. State
           23              Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (“The district court
           24              may consider whether it is ‘facially apparent’ from the complaint that the
           25              jurisdictional amount is in controversy.”)         In addition, Plaintiff has specifically
           26              demanded an amount above the jurisdictional limit to settle her claims.
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                 7.
       Irvine, CA 92612
         949.705.3000
                                                         NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 8 of 11 Page ID #:8



              1                  22.    Plaintiff seeks general and special damages in an amount to be proven at
              2            trial, punitive damages, as well as interests and costs and attorneys’ fees.    (Burke
              3            Decl. ¶2, Ex. A, Complaint at p. 26, Prayer for Relief.) Plaintiff alleges she has
              4            “suffer[ed] actual damages including, but not limited to, loss of earnings and future
              5            earning capacity, and other pecuniary loss not presently ascertained.” (Burke Decl.
              6            ¶2, Ex. A, Complaint at ¶61; See also, ¶¶69, 79, 86, 94, 106, 116, 132, 138.)
              7                  23.    Plaintiff’s base salary while employed at Gimbal was more than $75,000.
              8            Although Defendant denies Plaintiff is entitled to recover any damages, assuming,
              9            arguendo, that Plaintiff was awarded just one year of back pay, the amount of back
           10              pay in controversy in this case would exceed the jurisdictional amount. In addition, to
           11              the extent Plaintiff seeks future damages or front pay as a result of the alleged wrongs
           12              by Defendant, such awards in California often span several years. See, Smith v.
           13              Brown-Forman Distillers Corp., 196 Cal. App. 3d 503, 518 (1989) (front pay until
           14              mandatory retirement age reached); Rabago-Alvarez v. Dart Indus., 55 Cal. App. 3d
           15              91, 92 (1976) (four years); Drzewiecki v. H & R Block, Inc., 24 Cal. App. 3d 695, 705
           16              (1972) (ten years).
           17                    24.    Plaintiff also seeks emotional distress damages, alleging she “did suffer
           18              and continues to suffer emotional and mental distress” and “is informed and
           19              believes…that some, if not all, of the injuries are reasonably certain to be permanent
           20              in character.” (Burke Decl. ¶2, Ex. A, Complaint ¶62; See also, e.g., ¶¶70, 80, 87, 95,
           21              107, 117, 133, 139.)     Emotional distress damages are properly considered when
           22              determining the amount in controversy, even when a specific amount is not clearly
           23              pled in the Complaint. Simmons v. PCR Technology 209 F.Supp.2d 1029, 1034. The
           24              Court may consider emotional distress damages awards in similar cases. Kroske v.
           25              U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). Jury awards of hundreds of
           26              thousands of dollars (and more) for non-economic damages have been upheld in cases
           27              involving allegations of discrimination, and/or retaliation. See, e.g., Velez v. Roche,
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                8.
       Irvine, CA 92612
         949.705.3000
                                                        NOTICE OF REMOVAL
                       Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 9 of 11 Page ID #:9



              1            335 F. Supp. 2d 1022, 1038-40 (N.D. Cal. 2004) (surveying discrimination,
              2            retaliation, and harassment cases awarding emotional distress damages.)
              3                  25.   Attorneys’ fee awards in FEHA cases can be sizeable. See, e.g., Beaty v.
              4            BET Holdings, Inc., 222 F.3d 607 (9th Cir. 2000) (recognizing that award of
              5            attorneys’ fees of $376,520 may be appropriate in FEHA where compensatory
              6            damages were only $30,000, but remanding to district court to clarify whether court
              7            had properly exercised its discretion to consider reducing the fee award). Other
              8            California courts have upheld large attorneys’ fee awards in FEHA cases.           See
              9            Flannery v. Prentice, 26 Cal. 4th 572 (2001) (affirming award of attorney’s fees and
           10              costs of $891,042); Mangold v. California Public Utilities Comm’n, 67 F.3d 1470 (9th
           11              Cir. 1995) (affirming $724,380 attorneys’ fee award in FEHA and ADEA case where
           12              plaintiffs’ damages awards were significantly less). Attorneys’ fees are properly taken
           13              into account in determining the amount in controversy. Goldberg v. C.P.C. Int’l, Inc.,
           14              678 F. 2d 1365, 1367 (9th Cir. 1982). Thus, Plaintiff’s demand for attorneys’ fees
           15              further increases the amount in controversy.
           16                    26.   Moreover, Plaintiff seeks punitive damages. (Burke Decl. ¶2, Ex. A.,
           17              Complaint at Prayer for Relief, See also, ¶¶64, 72, 82, 89, 97, 109, 119, 135, 140.)
           18              The Court must take into account punitive damages for purposes of determining the
           19              amount in controversy where such damages are recoverable under state
           20              law. Davenport v. Mutual Benefit Health and Accident Ass’n, 325 F.2d 785, 787 (9th
           21              Cir. 1963). California law does not provide any specific monetary limit on the
           22              amount of punitive damages that may be awarded under Civil Code section 3294.
           23              Boyle v. Lorimar Productions, Inc., 13 F.3d 1357, 1360 (9th Cir. 1994). Additionally,
           24              employment discrimination cases have the potential for large punitive damages
           25              awards. Simmons, supra, 209 F. Supp. 2d at 1033. In Aucina v. Amoco Oil, Co., 871
           26              F. Supp. 332 (S.D. Iowa 1994), the defendant employer established that the amount in
           27              controversy exceeded the jurisdictional minimum in a discrimination and wrongful
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                9.
       Irvine, CA 92612
         949.705.3000
                                                        NOTICE OF REMOVAL
                    Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 10 of 11 Page ID #:10



              1            discharge lawsuit where the former employee asserted claims for lost wages, lost
              2            benefits, mental anguish, and punitive damages. The court noted that “[b]ecause the
              3            purpose of punitive damages is to capture a defendant’s attention and deter others
              4            from similar conduct,” the plaintiff’s claim for punitive damages “might alone”
              5            exceed the jurisdictional minimum.       Id. at 334. Although Defendant vigorously
              6            denies Plaintiff’s allegations, including her alleged damages, if Plaintiff were to
              7            prevail on her punitive damages claim, that claim alone could exceed the jurisdictional
              8            minimum.
              9                  27.    In sum, although Defendant does not concede Plaintiff’s claims have any
           10              merit, Plaintiff’s Complaint makes certain that the amount in controversy for
           11              Plaintiff’s claims more likely than not exceeds the $75,000 jurisdiction requirement,
           12              exclusive of interest and costs.
           13                    28.    The amount in controversy is further confirmed by the fact that in
           14              February 2020 Plaintiff demanded a six-figure sum to resolve claims “arising out of
           15              her employment including but not limited to sex/pregnancy discrimination, disability
           16              discrimination, Gimbal’s failure to accommodate a disability, intentional infliction of
           17              emotional distress, and wrongful termination.” Plaintiff’s demand claimed to be
           18              “conservative” and addressed only lost wages and emotional distress, both of which
           19              she valued at more than $100,000. “A settlement letter is relevant evidence of the
           20              amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s
           21              claims (citations omitted).” Cohn v. Petsmart, Inc. 281 F.3d 837, 840 (9th Cir. 2002).
           22                    29.    Thus, this Court has original jurisdiction over the claims asserted by
           23              Plaintiff in this action based on diversity of citizenship jurisdiction under 28 U.S.C. §§
           24              1332(a)(1) and 1441(a).
           25                               NOTICE TO STATE COURT AND PLAINTIFF
           26                    30.    Contemporaneous with the filing of this Notice of Removal in the United
           27              States District Court for the Central District of California, written notice of such filing
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                 10.
       Irvine, CA 92612
         949.705.3000
                                                         NOTICE OF REMOVAL
                    Case 2:20-cv-11665-CAS-GJS Document 1 Filed 12/28/20 Page 11 of 11 Page ID #:11



              1            will be given to Plaintiff’s counsel, Jared M. Irmas, Esq., Irmas Law APC, A
              2            Professional Corporation. In addition, a copy of this Notice of Removal will be filed
              3            with the Clerk of the Superior Court of the State of California for the County of Los
              4            Angeles.
              5                     WHEREFORE, Defendant prays that the Court remove this civil action from
              6            the Superior Court of the State of California, County of Los Angeles, to the United
              7            States District Court for the Central District of California.
              8
              9
                       Dated: December 28, 2020
           10
                                                                   Respectfully submitted,
           11
           12                                                      /s/ Jenny Burke
                                                                   JOSHUA Z. FELDMAN
           13                                                      JENNY BURKE
           14                                                      LITTLER MENDELSON, P.C.
                                                                   Attorneys for Defendant GIMBAL, INC.
           15              4832-7533-6404.1 095225.1006


           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
LITTLE R MEND ELSO N, P .C .
     18565 Jamboree Road
            Suite 800
                                                                  11.
       Irvine, CA 92612
         949.705.3000
                                                          NOTICE OF REMOVAL
